



COURT OF APPEAL FOR ONTARIO

CITATION: Brown v. Lloyd, 2015 ONCA 46

DATE: 20150126

DOCKET: C58346

Feldman, Cronk and Hourigan JJ.A.

BETWEEN

Moya Dianne Brown

Applicant

(Respondent in Appeal)

and

David Lloyd

Respondent

(Appellant in Appeal)

Karon C. Bales and Richard Diamond, for the appellant

Jaret N. Moldaver, for the respondent

Heard: January 21, 2015

On appeal from the order of Justice Suzanne M. Stevenson of
    the Superior Court of Justice, dated January 14, 2014.

ENDORSEMENT

[1]

The appellant, David Lloyd, and the respondent, Moya Dianne Brown, resided
    together from August 2004 to May 2007.  They never married.  They are the
    parents of one child, David Daxton Brown Lloyd (Dax), who was born on
    November 14, 2004.  Dax is now 10 years of age.

[2]

Mr. Lloyd appeals from the order of Stevenson J. of the Superior Court
    of Justice, dated January 14, 2014, dismissing his motion to vary the existing
    residency schedule for Dax based on alleged material changes in circumstances. 
    He seeks to increase his access rights so as to implement essentially an equal
    residency schedule for Dax, affording each parent equal time with him.

Litigation History in Brief

[3]

The litigation history of the access dispute between the parties, in
    brief, is as follows:

1)

on
    May 15, 2008, following separation, Greer J. of the Superior Court of Justice
    fixed a temporary custody and access schedule for Dax whereby Dax had his
    primary residence with Ms. Brown, with specified access to Mr. Lloyd ;

2)

in
    March 2009, the parties agreed on a resolution of

all

outstanding
    parenting issues.

Their agreement
    was incorporated into Minutes of Settlement executed in the summer of 2009;

3)

by
    consent order dated June 15, 2010, Perkins J. of the Superior Court set a
    permanent custody/ parenting regime for Dax (the Perkins Order).  As
    reflected in the 2009 Minutes of Settlement between the parties, the Perkins
    Order continued Daxs primary residence with Ms. Brown and granted Mr. Lloyd access
    on alternate weekends from Friday at 5:00 p.m. until Sunday at 7:00 p.m., on
    Wednesdays from 4:00 p.m. until Thursday mornings, and on alternate Mondays,
    from 4:00 p.m. to 7:00 p.m.;

4)

within
    months of the Perkins Order, further changes were made to the residency
    schedule for Dax, at Mr. Lloyds urging. By Minutes of Settlement dated
    November 26, 2010, the parties agreed to extend Mr. Lloyds alternate weekend
    access rights to Dax to Monday mornings: and

5)

following
    his

consent

to

the

Perkins

Order

and the agreed Minutes
    of Settlement, Mr. Lloyd continued to seek changes to Daxs residency
    schedule.  He sought to vary the Perkins Order, as amended by the November 2010
    Minutes of Settlement, to achieve equal residency arrangements.  His motion to
    vary led to a five-day trial before the motion judge.  Her order, dated January
    14, 2014, is the order at issue on appeal.

[4]

The motion judge dismissed Mr. Lloyds motion to vary.  She found that
    there had been no material change in Daxs circumstances within the meaning of
    the governing authorities or the
Childrens Law Reform Act
, R.S.O.
    1990, c. C.12 (the 
CLRA
).  The threshold requirement of a material
    change in circumstances not having been met, the motion judge declined to
    inquire further into the merits of Mr. Lloyds variation proposal.

Issues

[5]

Mr. Lloyd argues that the motion judge erred in her assessment of his
    variation request, in several respects.  In particular, he renews his argument,
    advanced before the motion judge, that several material changes in Daxs
    circumstances have occurred since the date of the Perkins Order.  He contends
    among other matters, that the motion judge erred: 1) by misapprehending the
    test for the demonstration of a material change in circumstances; 2) by failing
    to find a material change in circumstances; and 3) by failing to consider the
    maximum contact principle and Daxs best interests.

Discussion

[6]

It is unnecessary to consider these arguments in detail.  We are
    satisfied that the motion judge recognized and properly applied the governing
    test for the demonstration of a material change in circumstances.  She referred
    expressly to the test for variation enunciated by the Supreme Court in the
    leading case of
Gordon v. Goertz
, [1996] 2 S.C.R. 27, [1996] S.C.J.
    No. 52 and noted, correctly, that on the authority of
Gordon
, the
    merits of an application to vary a custody and access order may be considered
    only where the reviewing court is first satisfied that a material change in
    circumstances has occurred since the date of the order sought to be varied.

[7]

In particular, the motion judge referred to the holding in
Gordon
that, before a variation of an existing custody/access order may be made, the
    party seeking the variation must establish that there has been a material
    change in the circumstances of the affected child that has altered the childs
    needs or the ability of the parents to meet those needs in a fundamental way
    .  The question is whether the previous order might have been different had the
    circumstances now existing prevailed earlier [citations omitted]:
Gordon
at para. 12.  She also noted the following comments by the Supreme Court in
Gordon
,
    at para. 13:

It follows that before entering on the merits of an application
    to vary a custody order the judge must be satisfied of: (1) a change in the
    condition, means, needs or circumstances of the child and/or the ability of the
    parents to meet the needs of the child; (2) which materially affects the child;
    and (3) which was either not foreseen or could not have been reasonably
    contemplated by the judge who made the initial order.

See also
Persaud v. Garcia-Persaud
, 2009 ONCA
    782, [2009] O.J. No. 5940, as also cited by the motion judge.

[8]

The motion judge went on to consider each of the events or developments
    advanced by Mr. Lloyd as a material change of circumstances.  These included:
    Daxs age and advancing maturity; Ms. Browns remarriage; the birth of her two
    daughters and her relocation to a new home; and Daxs diagnosis of a learning
    disability, which occasioned the need for specialized tutoring.

[9]

For lengthy and detailed reasons, the motion judge concluded that while
    most of these developments constituted changes in the circumstances that
    prevailed at the time of the Perkins Order, none of them, alone or in
    combination, met the
Gordon
test for a material change in
    circumstances on the facts of this case.  We see no error in this conclusion.

[10]

Mr.
    Lloyd relies especially, on his submission that the motion judge erred by
    finding, on the authority of
Gray v. Wiegers
, 2008 SKCA 7, [2008] S.J.
    No. 12, that the passage of time and Daxs growing maturity did not constitute
    a material change in circumstances because they did not adversely affect Dax or
    his needs.

[11]

This
    is not an accurate characterization of the motion judges analysis.  Although
    the motion judge referenced the
Gray
decision, she held, at para. 87,
    that Daxs increase in age and maturity did not automatically constitute a
    material change in circumstances.  She went on to observe that there was no
    evidence before her that Daxs needs were not being met.  In our view, this and
    similar statements by the motion judge merely reflect her evaluation whether
    Daxs needs or circumstances, or his parents ability to meet his needs, had
    been altered in a fundamental way so as to materially affect Dax.  Based on
Gordon
,
    this was a proper and necessary inquiry.

[12]

The
    motion judges finding on the issue of a material change in circumstances, as
    well as her assessment of the evidence as a whole, attract deference from this
    court.  Her conclusion that Mr. Lloyd failed to establish a material change in
    circumstances within the meaning of the governing authorities and the
CLRA
is amply supported by the evidentiary record.  We see no basis for appellate
    intervention with this finding.

[13]

This
    finding was fatal to Mr. Lloyds variation motion.  As
Gordon
makes
    clear, the finding of a material change in circumstances is a prerequisite to
    an examination of the merits of an application to vary an existing custody or
    access order.  Absent such a finding, the variation inquiry can go no further.

[14]

We
    conclude with these observations.  On the motion judges findings, Dax is a
    happy, well-adjusted caring child who is thriving and his needs are being met
    on an ongoing basis.  During the course of the proceeding before the motion
    judge, Mr. Lloyd acknowledged that Dax has adjusted well to the various changes
    in his life, that Ms. Brown is a very good mother and that she is devoted and
    attentive to Dax. In these circumstances, continued litigation by the parties
    concerning custody and access arrangements for Dax may be counter-productive
    and potentially damaging to Dax. It is to be hoped that this courts decision
    will bring closure to these issues.

Disposition

[15]

The
    appeal is dismissed.  The respondent is entitled to her costs of the appeal,
    fixed in the total amount of $10,000, inclusive of disbursements and all
    applicable taxes.

K. Feldman J.A.

E.A. Cronk J.A.

C.W. Hourigan J.A.


